

Exhibit 10.1


Sigma-Tau Pharmaceuticals. Inc.
800 South Frederick Ave., Suite 300
Gathersburg, MD 20877
Tel: 301-948-1041
Fax:301-948-1862


May 3, 2007


DOR BioPharma, Inc.
1101 Brickell Avenue, Suite 701-S
Miami, FL 33131-3105


Attn: Christopher J. Schaber, Ph.D.
President and Chief Executive Officer


Dear Sirs,


RE: Letter of Intent entered into by and between Sigma-Tau Pharmaceuticals, Inc.
(“STPI”) and DOR BioPharma, Inc. (“DOR”) on January 3, 2007 (the “LOI”)


Reference is made to the LOI and to our letter dated February 21, 2007 addressed
to you.


This is to confirm that the Reimbursable Amount (i.e. US$2 million) received by
DOR under the LOI will be paid back to STPI in cash by DOR within May 31, 2007
plus six percent (6%) interest compounded annually with accrual beginning May
31, 2007.


Section 5, first sentence of the LOI is hereby amended accordingly.


All other terms and conditions of the LOI remain unchanged.


Should you be in agreement with the above please sign a copy of this letter for
acceptance and return it to us for our legal files.


Yours Truly,


/s/ Gregg Lapointe


Gregg Lapointe
Chief Operating Officer
Sigma-Tau Pharmaceuticals, Inc.                                   /s/
Christopher J. Schaber 5/3/07


Dedicated to providing
new therapies and new hope for
patients with rare diseases